Case 1:12-cv-07372-AT-KNF Document 158 Filed 04/30/19 Page 1 of 2

April 30, 2019

VIA ECF

Milbank

SEAN M. MURPHY

Partner
55 Hudson Yards | New York, NY 10001-2163
T: 212.530.5688
smurphy@milbank.com | milbank.com

Hon. Analisa Torres

United States District Court, Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse

500 Pearl Street

New York, NY 10007

Re:

Financial Guaranty Insurance Company v. Putnam Advisory Company, LLC,
No. 12-cv-7372 (S.D.N.Y.)

Dear Judge Torres:

We represent Defendant Putnam Advisory Company, LLC (“Putnam”) in the above-
captioned action. Pursuant to the Court’s April 29, 2019 Order (ECF No. 157), Putnam hereby
states the following regarding the citizenship of each constituent person or entity of Putnam U.S.
Holdings I, LLC (“PUSH I”) as of October 1, 2012, the date Plaintiff Financial Guaranty Insurance
Company filed the complaint in the above-captioned action:

i.

il.

ill.

The sole member of PUSH I was Putnam Acquisition Financing LLC (“PAFL”), a
Delaware limited liability company with its principal place of business in Boston,
Massachusetts;

The members of PAFL were Putnam Acquisition Financing Inc., a Colorado
corporation with its principal place of business in Boston, Massachusetts, and
Great-West Lifeco Finance (Delaware), LLC (“GWL Finance LLC”), a Delaware
limited liability company with its principal place of business in Greenwood
Village, Colorado;

The members of GWL Finance LLC were Great-West Lifeco Finance (Delaware)
LP (“GWL Finance LP”), a Delaware limited partnership with its principal place

MILBANK LLP

NEW YORK | LOS ANGELES | WASHINGTON, D.C. | SAO PAULO | FRANKFURT
LONDON | MUNICH | BEIJING | HONG KONG | SEOUL | SINGAPORE | TOKYO
Case 1:12-cv-07372-AT-KNF Document 158 Filed 04/30/19 Page 2 of 2

Hon. Analisa Torres
April 30, 2019 Page 2

of business in Greenwood Village, Colorado, and The Great West Life Assurance
Company, a Canadian life insurance company with its principal place of business
in Winnipeg, Manitoba, Canada;

iv. The general partner of GWL Finance LP was 2142540 Ontario Inc., an Ontario,
Canada corporation with its principal place of business in Canada; and

v. | The sole limited partner of GWL Finance LP was Great-West Lifeco Inc., a
Canadian corporation with its principal place of business in Winnipeg, Manitoba,
Canada.

Respectfully submitted,

haw mM. Ny

Sean M. Murphy

cc: All Counsel of Record (via email)
